


Exhibit 10.25

 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment and Restatement

Effective January 1, 2005

 


 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1

Definitions

1

 

 

 

ARTICLE 2

Vesting

3

 

 

 

2.1

Vesting in Benefits

3

 

 

 

ARTICLE 3

Benefits

4

 

 

 

3.1

Eligibility for Benefits

4

3.2

Death Benefit

4

3.3

Lump Sum Payment and Change of Commencement Date

4

3.4

Committee Discretion

5

3.5

Withholding and Payroll Taxes

5

3.6

Transition Period

5

 

 

 

ARTICLE 4

Termination, Amendment or Modification of the Plan

5

 

 

 

4.1

Termination or Amendment

6

4.2

Termination of Agreement

6

 

 

 

ARTICLE 5

Other Benefits and Agreements

6

 

 

 

5.1

Coordination with Other Benefits

6

 

 

 

ARTICLE 6

Administration of this Plan

6

 

 

 

6.1

Committee Duties

6

6.2

Administration Upon Change in Control

7

6.3

Agents

7

6.4

Binding Effect of Decisions

7

6.5

Indemnity of Committee

7

6.6

Company Information

8

 

 

 

ARTICLE 7

Claims Procedures

8

 

 

 

7.1

Presentation of Claim

8

7.2

Notification of Decision

8

7.3

Review of a Denied Claim

9

7.4

Decision on Review

9

7.5

Legal Action

9

7.6

Named Fiduciary

 

 

- ii -


 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 

ARTICLE 8

Beneficiary Designation

10

 

 

 

8.1

Beneficiary

10

8.2

Beneficiary Designation; Change; Spousal Consent

10

8.3

Acknowledgement

10

8.4

No Beneficiary Designation

10

8.5

Doubt as to Beneficiary

10

8.6

Discharge of Obligations

10

 

 

 

ARTICLE 9

Trust

11

 

 

 

9.1

Establishment of the Trust

11

9.2

Interrelationship of the Plan and the Trust

11

9.3

Deposits

11

 

 

 

ARTICLE 10

Miscellaneous

11

 

 

 

10.1

Status of Plan

11

10.2

Unsecured General Creditor

11

10.3

Company’s Liability

12

10.4

Nonassignability

12

10.5

Furnishing Information

12

10.6

Terms

12

10.7

Captions

12

10.8

Governing Law

12

10.9

Validity

12

10.10

Notice

12

10.11

Successors

13

10.12

Spouse’s Interest

13

10.13

Incompetent

13

10.14

Court Order

13

10.15

Distribution in the Event of Taxation

13

10.16

Legal Fees To Enforce Rights After Change in Control

13

10.17

Aggregation of Employers

13

10.18

Aggregation of Plans

13

10.19

USERRA

19

 

- iii -


 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 

THE RYLAND GROUP, INC.

SENIOR EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

Amendment and Restatement Effective January 1, 2005

 

The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated employees who contribute materially to the
continued growth, development and future business success of the Company.  This
Plan shall be unfunded for tax purposes and for purposes of Title I of ERISA.
The Plan is intended to comply with the requirements of section 409A of the
Code, as added by the American Jobs Creation Act of 2004, and the Treasury
regulations or any other authoritative guidance issued thereunder.

 


ARTICLE 1
DEFINITIONS


 

For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meanings:

 

1.1                                 “Beneficiary” shall mean one or more
persons, trusts, estates or other entities, designated, in accordance with
Article 8, that are entitled to receive the Participant’s benefits under this
Plan upon the Participant’s death.

 

1.2                                 “Beneficiary Designation Form” shall mean
the form established from time to time by the Committee that the Participant
completes, signs and returns to the Committee to designate a Beneficiary.

 

1.3                                 “Change in Control” shall mean the first to
occur of any of the following events:

 

(a)                             The acquisition by any person, other than the
Company or any employee benefit plan of the Company, of beneficial ownership of
20% or more of the combined voting power of the Company’s then outstanding
voting securities;

 

(b)                            The first purchase under a tender offer or
exchange offer, other than an offer by the Company or any employee benefit plans
of the Company, pursuant to which shares of common stock have been purchased;

 

(c)                             During any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof, unless the election or nomination for the election by stockholders of
the Company of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of
such period; or

 

(d)                            Approval by stockholders of the Company of a
merger, consolidation, liquidation or dissolution of the Company, or the sale of
all or substantially all of the assets of the Company.

 

- 1 -


 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 

1.4                                “Claimant” shall have the meaning set forth
in Section 7.1.

 


1.5                                “CODE” SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED FROM TIME TO TIME.


 

1.6                                “Committee” shall mean the committee
described in Article 6.

 


1.7                                “COMPANY” SHALL MEAN THE RYLAND GROUP, INC.,
A MARYLAND CORPORATION.


 

1.8                                “Compensation Committee” shall mean the
Compensation Committee of the Board of Directors of the Company.

 

1.9                                “Death Benefit” shall mean a benefit
described in Section 3.2(c).

 

1.10                          “Effective Date” shall mean the effective date of
the amendment and restatement of the Plan, which is January 1, 2005.  The
original effective date of the Plan was July 1, 2003.

 

1.11                          “Election Form” shall mean the form upon which the
Participant elects the manner of distribution of his or her Vested SERP Benefit
and/or Death Benefit, and shall be made in such form as the Committee may
require.

 

1.12                          “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

1.13                          “Initial Participants” are Mark L. Beisswanger,
Robert J. Cunnion, III, Eric E. Elder, David L. Fristoe, John M. Garrity,
Timothy J. Geckle, Cathey S. Lowe, Gordon A. Milne, Daniel G. Schreiner and
Kipling W. Scott.

 

1.14                          “Involuntary Termination of Employment Without
Cause” shall mean an involuntary termination of the Participant’s employment
with the Company other than by reason of the Participant’s (i) willful and
continued failure to perform the material duties of his or her position after
receiving notice of such failure and being given reasonable opportunity to cure
such failure; (ii) willful misconduct which is demonstrably and materially
injurious to the Company; or (iii) conviction of a felony.  No act or failure to
act on the part of the Participant shall be considered “willful” unless it is
done or omitted to be done in bad faith or without reasonable belief that the
action or omission was in the best interest of the Company.

 

1.15                          “Lump Sum” shall mean the present value equivalent
of a Participant’s remaining unpaid Vested SERP Benefit or Death Benefit, as the
case may be, using an 8% discount rate.

 

1.16                          “Participant” shall mean any Employee (i) who is
selected to participate in the Plan, (ii) who signs an Election Form and a
Beneficiary Designation Form, and (iii) whose participation in the Plan has not
terminated.  As of the original effective date of the Plan, the Participants are
the Initial Participants.  A spouse or former spouse of a Participant, as such,
shall not be treated as a Participant in the Plan or have a SERP Benefit under
the Plan, even if he or she has an interest in the Participant’s benefits under
the Plan as a beneficiary, or as a result of applicable law or property
settlements resulting from legal separation or divorce.

 

1.17                          “Plan” shall mean the Company’s Senior Executive
Supplemental Retirement Plan, which shall be evidenced by this instrument, as it
may be amended from time to time.

 

- 2 -



 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 


1.18                          “SERP BENEFIT” SHALL MEAN A BENEFIT DESCRIBED IN
SECTION 3.1(C).


 

1.19                          “Separation from Service” shall mean the
Participant’s “separation from service” within the meaning of Code section 409A,
treating as a Separation from Service an anticipated permanent reduction in the
level of bona fide services to be performed by the Participant to 20% or less of
the average level of bona fide services performed by the Participant over the
immediately preceding 36 month period (or the full period during which the
Participant performed services for the Company, if that is less than 36
months).  Separation from Service includes a termination of employment, which
shall mean the severing of employment with the Company, voluntarily or
involuntarily, for any reason.

 

1.20                          “Trust” shall mean the trust established pursuant
to that certain Master Trust Agreement, dated as of November 1, 2002, between
the Company and the trustee named therein, as amended from time to time.

 

1.21                          “Vested SERP Benefit” shall mean a benefit
described in Section 3.1(c).

 


ARTICLE 2
VESTING


 


2.1                                VESTING IN BENEFITS.


 

(A)                                 GENERAL.  THE PARTICIPANT SHALL VEST IN HIS
OR HER SERP BENEFIT ACCORDING TO THE FOLLOWING VESTING SCHEDULE, PROVIDED THAT
HE OR SHE IS CONTINUOUSLY EMPLOYED WITH THE COMPANY FROM HIS OR HER COMMENCEMENT
OF PARTICIPATION IN THE PLAN (WHICH FOR INITIAL PARTICIPANTS IS JULY 1, 2003)
THROUGH THE SPECIFIED DATE OF VESTING:

 

Anniversary of Plan
Participation

Vesting Percentage

1st Year

20%

2nd Year

40%

3rd Year

60%

4th Year

80%

5th Year

100%

 

(B)                                 SPECIAL.  FOR THE INITIAL PARTICIPANTS IN
THE PLAN, THE “ANNIVERSARY OF PLAN PARTICIPATION” SHALL BE DETERMINED USING A
PLAN PARTICIPATION DATE OF JULY 1, 2003 SUCH THAT THE ANNIVERSARY OF PLAN
PARTICIPATION FOR “1ST YEAR” IS JULY 1, 2004, FOR “2ND YEAR” IS JULY 1, 2005,
FOR “3RD YEAR” IS JULY 1, 2006, FOR “4TH YEAR”  IS JULY 1, 2007 AND FOR
“5TH YEAR” IS JULY 1, 2008.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
SECTION 2.1, THE PARTICIPANT SHALL IMMEDIATELY BECOME 100% VESTED (IF HE OR SHE
IS NOT ALREADY VESTED IN ACCORDANCE WITH THE ABOVE VESTING SCHEDULE) IN HIS OR
HER SERP BENEFIT UPON THE OCCURRENCE OF A CHANGE IN

 

- 3 -


 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 

CONTROL OR IF HE OR SHE EXPERIENCES AN INVOLUNTARY TERMINATION OF EMPLOYMENT
WITHOUT CAUSE.

 


ARTICLE 3
BENEFITS


 


3.1                                ELIGIBILITY FOR BENEFITS.


 

(A)                                 SERP BENEFIT.  THE PARTICIPANT SHALL BE
ELIGIBLE TO RECEIVE HIS OR HER VESTED SERP BENEFIT STARTING ON THE DATE
SPECIFIED BELOW.

 

(B)                                COMMENCEMENT OF SERP BENEFIT.  THE PAYMENT OF
THE PARTICIPANT’S VESTED SERP BENEFIT SHALL COMMENCE ON THE LATER OF THE
PARTICIPANT’S SEPARATION FROM SERVICE OR THE JANUARY 1 FOLLOWING THE
PARTICIPANT’S 60TH BIRTHDAY.   ALL DISTRIBUTIONS UPON SEPARATION FROM SERVICE
SHALL BE MADE OR SHALL COMMENCE ON THE DATE THAT IS SIX MONTHS FOLLOWING THE
DATE OF SEPARATION FROM SERVICE (OR WITHIN 30 DAYS THEREAFTER). ALL
DISTRIBUTIONS UPON A JANUARY 1 PAYMENT DATE SHALL COMMENCE WITHIN 60 DAYS AFTER
THE JANUARY 1 DATE.

 

(C)                                 SERP BENEFIT AMOUNT.  UNLESS THE PARTICIPANT
ELECTS OTHERWISE PURSUANT TO SECTION 3.3, A PARTICIPANT’S “SERP BENEFIT” IS A
BENEFIT IN THE FORM OF 15 ANNUAL PAYMENTS IN THE AMOUNT OF $150,000 EACH.  A
PARTICIPANT’S “VESTED SERP BENEFIT” IS THE BENEFIT SPECIFIED IN THE PRECEDING
SENTENCE MULTIPLIED FOR EACH PAYMENT BY THE APPLICABLE VESTING PERCENTAGE SET
FORTH IN ARTICLE 2 OF THIS PLAN.

 

3.2                                Death Benefit.

 

(A)                                 DEATH BENEFIT.   IN THE EVENT THAT THE
PARTICIPANT DIES BEFORE HIS OR HER VESTED SERP BENEFIT HAS BEEN PAID IN FULL,
THE PARTICIPANT’S BENEFICIARY SHALL RECEIVE A DEATH BENEFIT.

 

(B)                                COMMENCEMENT OF DEATH BENEFIT.  UNLESS THE
PARTICIPANT ELECTS OTHERWISE PURSUANT TO SECTION 3.3, THE DEATH BENEFIT SHALL BE
PAID TO THE PARTICIPANT’S BENEFICIARY IN A SINGLE LUMP SUM PAYMENT.  THE DEATH
BENEFIT PAYMENT SHALL BE MADE OR COMMENCE NO LATER THAN SIXTY (60) DAYS AFTER
THE DATE ON WHICH THE PARTICIPANT WOULD HAVE OTHERWISE RECEIVED HIS OR HER SERP
PAYMENT (OR  THE NEXT SERP BENEFIT PAYMENT, IF PAYMENTS TO THE PARTICIPANT HAVE
COMMENCED) HAD HE OR SHE LIVED.

 

(C)                                 DEATH BENEFIT AMOUNT.  THE “DEATH BENEFIT”
PAID TO A PARTICIPANT’S BENEFICIARY AS A RESULT OF THE PARTICIPANT’S DEATH SHALL
BE A BENEFIT IN THE AMOUNT OF THE PARTICIPANT’S REMAINING UNPAID VESTED SERP
BENEFIT.

 

3.3                                CHANGE OF COMMENCEMENT DATE OR FORM OF
PAYMENT.  AT THE TIME THE PARTICIPANT INITIALLY IS ELIGIBLE TO PARTICIPATE IN
THE PLAN (OR AS OTHERWISE PERMITTED BY CODE SECTION 409A), THE PARTICIPANT MAY
ELECT ON AN ELECTION FORM TO HAVE HIS OR HER VESTED SERP BENEFIT AND DEATH
BENEFIT PAID IN A LUMP SUM OR IN ANNUAL PAYMENTS (I.E., 15 ANNUAL PAYMENTS OR
THE REMAINING NUMBER OF ANNUAL PAYMENTS THE PARTICIPANT WOULD HAVE OTHERWISE
RECEIVED HAD HE OR SHE LIVED),

 

- 4 -


 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 

AND ALSO MAY ELECT TO HAVE HIS OR HER VESTED SERP BENEFIT PAID ON A LATER
JANUARY 1 PAYMENT DATE, WHICH DATE MAY BE NO LATER THAN THE JANUARY 1 FOLLOWING
THE PARTICIPANT’S 65TH BIRTHDAY.

 

SUBSEQUENT TO ANY INITIAL ELECTION, THE PARTICIPANT MAY CHANGE THE PAYMENT
COMMENCEMENT DAY OR THE FORM OF BENEFIT PAYMENT (I.E., LUMP SUM OR 15 ANNUAL
PAYMENTS) BY SUBMITTING A NEW ELECTION FORM TO THE COMMITTEE, PROVIDED THAT ANY
SUCH ELECTION FORM IS SUBMITTED TO AND ACCEPTED BY THE COMMITTEE IN ITS SOLE
DISCRETION AT LEAST ONE (1) YEAR PRIOR TO THE DATE ON WHICH THE PAYMENT OF THE
APPLICABLE BENEFIT WOULD HAVE COMMENCED WITHOUT THE NEW ELECTION AND THE PAYMENT
COMMENCEMENT DATE IS DELAYED FOR AT LEAST FIVE (5) FULL CALENDAR YEARS. ANY
ELECTION TO CHANGE THE TIME OR FORM OF PAYMENT UNDER THIS PARAGRAPH SHALL NOT
TAKE EFFECT UNTIL TWELVE (12) MONTHS AFTER THE DATE ON WHICH THE ELECTION IS
MADE.  THE ELECTION FORM MOST RECENTLY ACCEPTED BY THE COMMITTEE IN ACCORDANCE
WITH THE RULES DESCRIBED ABOVE SHALL GOVERN THE PAYOUT OF THE PARTICIPANT’S
VESTED SERP BENEFIT AND DEATH BENEFIT.  IF A PARTICIPANT’S ELECTION TO CHANGE
THE COMMENCEMENT DATE OF BENEFIT PAYMENTS OR THE FORM OF BENEFIT PAYMENTS IS NOT
TIMELY SUBMITTED, THEN SUCH CHANGE ELECTION SHALL BE DEEMED VOID. 
NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, NO CHANGE SUBMITTED ON A
PARTICIPANT ELECTION FORM SHALL BE ACCEPTED BY THE COMMITTEE, AND THE COMMITTEE
SHALL DENY ANY CHANGE MADE ON A PARTICIPANT ELECTION FORM, IF THE COMMITTEE
DETERMINES THAT THE CHANGE VIOLATES THE REQUIREMENTS UNDER CODE SECTION 409A.

 

3.4                                COMMITTEE DISCRETION.   THE COMMITTEE, IN ITS
DISCRETION (WITHOUT ANY DIRECT OR INDIRECT ELECTION ON THE PART OF ANY
PARTICIPANT), MAY ACCELERATE DISTRIBUTIONS UNDER THE PLAN TO THE EXTENT
PERMITTED UNDER CODE SECTION 409A (E.G., TREAS. REG. 1.409A-3(J)(4)), INCLUDING,
BUT NOT LIMITED TO, PAYMENTS NECESSARY TO COMPLY WITH A DOMESTIC RELATIONS
ORDER, PAYMENTS NECESSARY TO COMPLY WITH CERTAIN CONFLICT OF INTEREST RULES, AND
CERTAIN DE MINIMIS PAYMENTS RELATED TO THE PARTICIPANT’S TERMINATION OF HIS OR
HER INTEREST IN THE PLAN. A DISTRIBUTION DATE MAY NOT BE ACCELERATED EXCEPT AS
PERMITTED BY CODE SECTION 409A.

 

3.5                                WITHHOLDING AND PAYROLL TAXES.  THE COMPANY
SHALL WITHHOLD FROM ANY AND ALL BENEFITS MADE UNDER THIS ARTICLE 3, ALL FEDERAL,
STATE AND LOCAL INCOME, EMPLOYMENT AND OTHER TAXES REQUIRED TO BE WITHHELD BY
THE COMPANY IN CONNECTION WITH THE BENEFITS HEREUNDER, IN AMOUNTS TO BE
DETERMINED IN THE SOLE DISCRETION OF THE COMPANY.

 

3.6                                Transition Period.  Notwithstanding anything
in the Plan to the contrary, to the extent permitted under Code section 409A and
by the Company, the Participant may elect the form and timing of payment of his
or her Vested SERP Benefit or Death Benefit during 2008 (except that a
Participant cannot change payment elections with respect to payments that the
Participant would otherwise receive in 2008, or make an election that causes
payments scheduled for subsequent years to be made in 2008), and such election
shall not be treated as a change in the form and timing of payment or an
acceleration of payment.

 

ARTICLE 4
Termination, Amendment or Modification of the Plan

 

- 5 -


 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 

4.1                                Termination or Amendment.  This Plan may be
amended or terminated only by a written agreement executed by both the Company
and all of the current Participants.  Notwithstanding the preceding, the Plan
may be amended by the Company at any time, retroactively if required in the
opinion of the Company, in order to ensure that the Plan is characterized as a
“top-hat” plan as described under ERISA Sections 201(2), 301(a)(3), and
401(a)(1) to conform with the Plan to the requirements of Code Section 409A, and
to conform the Plan to the provisions and requirements of any applicable law
(including ERISA and the Code).  No such amendment shall be considered
prejudicial to any interest of a Participant or a Beneficiary hereunder.    Upon
a termination of the Plan pursuant to this Section 4.1, Vested SERP Benefits
shall be paid to Participants in accordance with Article 3.  Notwithstanding the
preceding, the Company, in its discretion, reserves the right, by action of the
Board, to terminate the Plan and distribute to Participants their Vested SERP
Benefit as permitted in accordance with the Code (e.g., Treas. Reg.
1.409A-3(j)(4)(ix)).

 

4.2                                Termination of Agreement.  Unless otherwise
modified pursuant to Section 4.1 above, this Plan shall terminate upon the full
payment to all Participants of all Participants’ Vested SERP Benefits or Death
Benefits in accordance with Article 3.

 

ARTICLE 5
Other Benefits and Agreements

 


5.1                                COORDINATION WITH OTHER BENEFITS.  THE
BENEFITS PROVIDED FOR THE PARTICIPANT UNDER THIS PLAN ARE IN ADDITION TO ANY
OTHER BENEFITS AVAILABLE TO SUCH PARTICIPANT UNDER ANY OTHER PLAN OR PROGRAM FOR
EMPLOYEES OF THE COMPANY.  THIS PLAN SHALL SUPPLEMENT AND SHALL NOT SUPERSEDE,
MODIFY OR AMEND ANY OTHER SUCH PLAN OR PROGRAM EXCEPT AS MAY OTHERWISE BE
EXPRESSLY PROVIDED.


 


ARTICLE 6
ADMINISTRATION OF THE PLAN


 


6.1                                COMMITTEE DUTIES.  THIS PLAN SHALL BE
ADMINISTERED BY A COMMITTEE, WHICH SHALL CONSIST OF THE COMPENSATION COMMITTEE,
OR SUCH COMMITTEE AS THE COMPENSATION COMMITTEE SHALL APPOINT.  THE COMMITTEE
SHALL HAVE THE DISCRETION AND AUTHORITY TO (I) MAKE, AMEND, INTERPRET AND
ENFORCE ALL APPROPRIATE RULES AND REGULATIONS FOR THE ADMINISTRATION OF THIS
PLAN, (II) MAKE BENEFIT ENTITLEMENT DETERMINATIONS, AND (III) DECIDE OR RESOLVE
ANY AND ALL QUESTIONS INCLUDING INTERPRETATIONS OF THIS PLAN, AS MAY ARISE IN
CONNECTION WITH THE PLAN.

 

6.2                                Administration Upon Change in Control.  For
purposes of this Plan, the Committee shall be the “Administrator” at all times
prior to the occurrence of a Change in Control.  Upon and after the occurrence
of a Change in Control, the “Administrator” shall be an independent third party
selected by the Compensation Committee of the Board of Directors of the Company,
as such Compensation Committee was constituted prior to the Change in Control. 
The Administrator shall have the discretionary power to determine all questions
arising in connection with the

 

- 6 -


 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 

administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change in Control, the Administrator
shall have no power to direct the investment of Trust assets or select any
investment manager or custodial firm for the Trust.  Upon and after the
occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participant
and his or her Beneficiaries, the Participant’s benefits under this Plan, the
date and circumstances of the Participant’s termination of employment or death,
and such other pertinent information as the Administrator may reasonably
require.  Upon and after a Change in Control, the Administrator may be
terminated (and a replacement appointed) only with the approval of the
Compensation Committee of the Board of Directors of the Company, as such
Compensation Committee was constituted prior to a Change in Control.  Upon and
after a Change in Control, the Administrator may not be terminated by the
Company.  If the Administrator resigns or is removed and no successor is
appointed and approved by the Compensation Committee of the Board of Directors
of the Company, as such Compensation Committee was constituted prior to a Change
in Control, the Participant may apply to a court of competent jurisdiction for
appointment of a successor third-party administrator.

 


6.3                                AGENTS.  IN THE ADMINISTRATION OF THIS PLAN,
THE COMMITTEE MAY EMPLOY AGENTS AND DELEGATE TO THEM SUCH ADMINISTRATIVE DUTIES
AS IT SEES FIT, (INCLUDING ACTING THROUGH A DULY APPOINTED REPRESENTATIVE), AND
MAY FROM TIME TO TIME CONSULT WITH COUNSEL WHO MAY BE COUNSEL TO THE COMPANY.


 


6.4                                BINDING EFFECT OF DECISIONS.  THE DECISION OR
ACTION OF THE COMMITTEE WITH RESPECT TO ANY QUESTION ARISING OUT OF OR IN
CONNECTION WITH THE ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN
AND THE RULES AND REGULATIONS PROMULGATED HEREUNDER SHALL BE FINAL AND
CONCLUSIVE AND BINDING UPON ALL PERSONS HAVING ANY INTEREST IN THE PLAN.


 


6.5                                INDEMNITY OF COMMITTEE.  THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS THE MEMBERS OF THE COMMITTEE AGAINST ANY AND ALL
CLAIMS, LOSSES, DAMAGES, EXPENSES OR LIABILITIES ARISING FROM ANY ACTION OR
FAILURE TO ACT WITH RESPECT TO THIS PLAN, EXCEPT IN THE CASE OF WILLFUL
MISCONDUCT BY THE COMMITTEE OR ANY OF ITS MEMBERS.


 


6.6                                COMPANY INFORMATION.  TO ENABLE THE COMMITTEE
TO PERFORM ITS FUNCTIONS, THE COMPANY SHALL SUPPLY FULL AND TIMELY INFORMATION
TO THE COMMITTEE ON ALL MATTERS RELATING TO THE COMPENSATION OF THE PARTICIPANT,
THE DATE AND CIRCUMSTANCES OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT OR
DEATH, AND SUCH OTHER PERTINENT INFORMATION AS THE COMMITTEE MAY REASONABLY
REQUIRE.

 

ARTICLE 7
Claims Procedures

 

- 7 -

 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 


7.1                                PRESENTATION OF CLAIM.  THE PARTICIPANT OR
HIS OR HER BENEFICIARY (SUCH PARTICIPANT OR BENEFICIARY BEING REFERRED TO BELOW
AS A “CLAIMANT”) MAY DELIVER TO THE COMMITTEE A WRITTEN CLAIM FOR A
DETERMINATION WITH RESPECT TO THE AMOUNTS DISTRIBUTABLE TO SUCH CLAIMANT
PURSUANT TO THIS PLAN.  IF SUCH A CLAIM RELATES TO THE CONTENTS OF A NOTICE
RECEIVED BY THE CLAIMANT, THE CLAIM MUST BE MADE WITHIN SIXTY (60) DAYS AFTER
SUCH NOTICE WAS RECEIVED BY THE CLAIMANT.  ALL OTHER CLAIMS MUST BE MADE WITHIN
180 DAYS OF THE DATE ON WHICH THE EVENT THAT CAUSED THE CLAIM TO ARISE
OCCURRED.  THE CLAIM MUST STATE WITH PARTICULARITY THE DETERMINATION DESIRED BY
THE CLAIMANT.


 

7.2                                Notification of Decision.  The Committee
shall consider a Claimant’s claim within a reasonable time, but no later than
ninety (90) days after receiving the claim.  If the Committee determines that
special circumstances require an extension of time for processing the claim,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period.  In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination.  The Committee shall notify the Claimant in writing:

 

(a)                                 that the Claimant’s requested determination
has been made, and that the claim has been allowed in full; or

 

(b)                                that the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:

 

(i)                                    the specific reason(s) for the denial of
the claim, or any part of it;

 

(ii)                                 specific reference(s) to pertinent
provisions of the Plan upon which such denial was based;

 

(iii)                              a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;

 

(iv)                             an explanation of the claim review procedure
set forth in Section 7.3 below; and

 

(v)                                a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

7.3                                Review of a Denied Claim.  On or before sixty
(60) days after receiving a notice from the Committee that a claim has been
denied, in whole or in part, a Claimant (or the Claimant’s duly authorized
representative) may file with the Committee a written request for a review of
the denial of the claim.  The Claimant (or the Claimant’s duly authorized
representative):

 

(a)                                 may, upon request and free of charge, have
reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits;

 

(b)                                may submit written comments or other
documents; and/or

 

(c)                                 may request a hearing, which the Committee,
in its sole discretion, may grant.

 

- 8 -


 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 

7.4                                Decision on Review.  The Committee shall
render its decision on review promptly, and no later than sixty (60) days after
the Committee receives the Claimant’s written request for a review of the denial
of the claim.  If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial sixty
(60) day period.  In no event shall such extension exceed a period of sixty (60)
days from the end of the initial period.  The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Committee expects to render the benefit determination.  In rendering its
decision, the Committee shall take into account all comments, documents, records
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.  The decision must be written in a manner calculated to
be understood by the Claimant, and it must contain:

 

(a)                                 specific reasons for the decision;

 

(b)                                specific reference(s) to the pertinent Plan
provisions upon which the decision was based;

 

(c)                                 a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and

 

(d)                                a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a).

 

7.5                                Legal Action.  A Claimant’s compliance with
the foregoing provisions of this Article 7 is a mandatory prerequisite to a
Claimant’s right to commence any legal action with respect to any claim for
benefits under this Plan.

 

7.6                                Named Fiduciary.  The Committee shall be the
named fiduciary, within the meaning of ERISA, with respect to this Plan solely
for purposes of this Article 7.


 


ARTICLE 8
BENEFICIARY DESIGNATION


 


8.1                                BENEFICIARY.  THE PARTICIPANT SHALL HAVE THE
RIGHT, AT ANY TIME, TO DESIGNATE HIS OR HER BENEFICIARY(IES) (BOTH PRIMARY AS
WELL AS CONTINGENT) TO RECEIVE ANY BENEFITS PAYABLE UNDER THE PLAN TO A
BENEFICIARY UPON THE PARTICIPANT’S DEATH.  THE BENEFICIARY DESIGNATED UNDER THIS
PLAN MAY BE THE SAME AS OR DIFFERENT FROM THE BENEFICIARY DESIGNATION UNDER ANY
OTHER PLAN OF THE COMPANY IN WHICH THE PARTICIPANT PARTICIPATES.


 


8.2                                BENEFICIARY DESIGNATION; CHANGE; SPOUSAL
CONSENT.  THE PARTICIPANT SHALL DESIGNATE HIS OR HER BENEFICIARY BY COMPLETING
AND SIGNING THE BENEFICIARY DESIGNATION FORM, AND RETURNING IT TO THE COMMITTEE
OR ITS DESIGNATED AGENT.  THE PARTICIPANT SHALL HAVE THE RIGHT TO CHANGE A
BENEFICIARY BY COMPLETING, SIGNING AND OTHERWISE COMPLYING WITH THE TERMS OF THE
BENEFICIARY DESIGNATION FORM AND THE COMMITTEE’S RULES AND PROCEDURES, AS IN
EFFECT FROM TIME TO TIME.  IF THE PARTICIPANT NAMES SOMEONE OTHER THAN HIS OR
HER SPOUSE AS A BENEFICIARY AND IF THE COMMITTEE REQUIRES THAT SPOUSAL CONSENT
BE OBTAINED WITH RESPECT TO THE PARTICIPANT, A SPOUSAL CONSENT, IN THE FORM
DESIGNATED BY THE

 

- 9 -


 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 


COMMITTEE, MUST BE SIGNED BY THE PARTICIPANT’S SPOUSE AND RETURNED TO THE
COMMITTEE.  UPON THE ACCEPTANCE BY THE COMMITTEE OF A NEW BENEFICIARY
DESIGNATION FORM, ALL BENEFICIARY DESIGNATIONS PREVIOUSLY FILED SHALL BE
CANCELLED.  THE COMMITTEE SHALL BE ENTITLED TO RELY ON THE LAST BENEFICIARY
DESIGNATION FORM FILED BY THE PARTICIPANT AND ACCEPTED BY THE COMMITTEE PRIOR TO
HIS OR HER DEATH.


 


8.3                                ACKNOWLEDGMENT.  NO DESIGNATION OR CHANGE IN
DESIGNATION OF A BENEFICIARY SHALL BE EFFECTIVE UNTIL RECEIVED, ACCEPTED AND
ACKNOWLEDGED IN WRITING BY THE COMMITTEE OR ITS DESIGNATED AGENT.


 


8.4                                NO BENEFICIARY DESIGNATION.  IF THE
PARTICIPANT FAILS TO DESIGNATE A BENEFICIARY AS PROVIDED IN SECTIONS 8.2 AND 8.3
ABOVE OR, IF ALL DESIGNATED BENEFICIARIES PREDECEASE THE PARTICIPANT OR DIE
PRIOR TO COMPLETE DISTRIBUTION OF THE PARTICIPANT’S BENEFITS, THEN THE
PARTICIPANT’S SPOUSE SHALL BE THE DESIGNATED BENEFICIARY.  IF THE PARTICIPANT
HAS NO SURVIVING SPOUSE, THE BENEFITS REMAINING UNDER THE PLAN SHALL BE PAYABLE
TO THE EXECUTOR OR PERSONAL REPRESENTATIVE OF THE PARTICIPANT’S ESTATE.


 


8.5                                DOUBT AS TO BENEFICIARY.  IF THE COMMITTEE
HAS ANY DOUBT AS TO THE PROPER BENEFICIARY TO RECEIVE PAYMENTS PURSUANT TO THIS
PLAN, THE COMMITTEE SHALL HAVE THE RIGHT, EXERCISABLE IN ITS DISCRETION, TO
DISTRIBUTE SUCH PAYMENT TO THE PARTICIPANT’S ESTATE WITHOUT LIABILITY FOR ANY
TAX OR OTHER CONSEQUENCES WHICH MIGHT FLOW THEREFROM, OR MAY TAKE SUCH OTHER
ACTION AS THE COMPANY DEEMS TO BE APPROPRIATE.  ANY CLAIM FOR BENEFITS BY A
BENEFICIARY MUST BE MADE IN ACCORDANCE WITH TREAS. REG. 1.409A-3(G) OR ANY OTHER
APPLICABLE GUIDANCE UNDER CODE SECTION 409A.


 

8.6                                Discharge of Obligations.  The payment of
benefits under this Plan to a Beneficiary shall fully and completely discharge
the Company and the Committee from all further obligations under this Plan with
respect to the Participant, and this Plan shall terminate upon such full payment
of benefits.

 

ARTICLE 9
Trust

 


9.1                                ESTABLISHMENT OF THE TRUST.  THE COMPANY
SHALL ESTABLISH THE TRUST.  IN ORDER TO PROVIDE THE CASH PAYMENTS NEEDED TO
FULFILL THE OBLIGATIONS TO PARTICIPANTS UNDER THE PLAN, THE COMPANY SHALL AT
LEAST ANNUALLY TRANSFER OVER TO THE TRUST THE AMOUNT OF CASH OR OTHER PROPERTY,
INCLUDING SECURITIES, TO PROVIDE FOR ALL ANTICIPATED BENEFIT PAYMENTS UNDER THE
PLAN.  IN THE EVENT OF A CHANGE IN CONTROL, THE COMPANY SHALL IMMEDIATELY
TRANSFER OVER TO THE TRUST THE AMOUNT OF CASH NEEDED TO PROVIDE FOR ALL BENEFIT
PAYMENTS REQUIRED UNDER ARTICLES 2 AND 3 FOR ALL PARTICIPANTS, INCLUDING IN
CONNECTION WITH SECTION 2.1(B).


 


9.2                                INTERRELATIONSHIP OF THE PLAN AND THE TRUST. 
THE PROVISIONS OF THIS PLAN SHALL GOVERN THE RIGHTS OF THE PARTICIPANT TO
RECEIVE DISTRIBUTIONS.  THE PROVISIONS OF THE TRUST SHALL GOVERN THE RIGHTS OF
THE COMPANY, THE PARTICIPANT AND THE CREDITORS OF THE COMPANY TO THE ASSETS
TRANSFERRED TO THE TRUST.  THE COMPANY SHALL AT ALL TIMES REMAIN LIABLE TO CARRY
OUT ITS OBLIGATIONS UNDER THE PLAN.  THE COMPANY’S OBLIGATIONS UNDER THE PLAN
MAY BE SATISFIED WITH TRUST ASSETS DISTRIBUTED PURSUANT TO THE TERMS OF THE
TRUST, AND ANY SUCH DISTRIBUTION SHALL REDUCE THE COMPANY’S OBLIGATIONS UNDER
THIS PLAN.


 

9.3                                Deposit.  The Company shall deposit into the
Trust an amount of cash or other assets, including securities, equal to all
anticipated benefits and payments under the Plan.  Immediately upon a

 

- 10 -


 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 

Change in Control, the Company shall deposit into the Trust the amount of cash
or other assets sufficient in amount to cause the total value of cash or other
assets in the Trust to equal the present value of all payments of all SERP
Benefits to all Participants under Articles 2 and 3, including Section 2.1(b),
using an 8% discount rate.

 


ARTICLE 10
MISCELLANEOUS


 


10.1                          STATUS OF PLAN.   THIS PLAN IS INTENDED TO BE A
PLAN THAT IS NOT QUALIFIED WITHIN THE MEANING OF CODE SECTION 401(A) AND THAT IS
“UNFUNDED AND IS MAINTAINED BY AN EMPLOYER PRIMARILY FOR THE PURPOSE OF
PROVIDING DEFERRED COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY
COMPENSATED EMPLOYEES” WITHIN THE MEANING OF ERISA SECTIONS 201(2),
301(A)(3) AND 401(A)(1).  THIS PLAN SHALL BE ADMINISTERED AND INTERPRETED TO THE
EXTENT POSSIBLE IN A MANNER CONSISTENT WITH THAT INTENT.


 


10.2                          UNSECURED GENERAL CREDITOR.  THE PARTICIPANT AND
HIS OR HER BENEFICIARIES, SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR
EQUITABLE RIGHTS, INTERESTS OR CLAIMS IN ANY PROPERTY OR ASSETS OF THE COMPANY. 
ANY AND ALL OF THE COMPANY’S ASSETS SHALL BE, AND REMAIN, THE GENERAL, UNPLEDGED
UNRESTRICTED ASSETS OF THE COMPANY.

 


10.3                          COMPANY’S LIABILITY.  THE COMPANY’S LIABILITY FOR
THE PAYMENT OF BENEFITS SHALL BE DEFINED ONLY BY THIS PLAN.


 


10.4                          NONASSIGNABILITY.  NEITHER THE PARTICIPANT NOR ANY
OTHER PERSON SHALL HAVE ANY RIGHT TO COMMUTE, SELL, ASSIGN, TRANSFER, PLEDGE,
ANTICIPATE, MORTGAGE OR OTHERWISE ENCUMBER, TRANSFER, HYPOTHECATE OR CONVEY IN
ADVANCE OF ACTUAL RECEIPT, THE AMOUNTS, IF ANY, PAYABLE HEREUNDER, OR ANY PART
THEREOF, WHICH ARE, AND ALL RIGHTS TO WHICH ARE, EXPRESSLY DECLARED TO BE,
UNASSIGNABLE AND NON-TRANSFERABLE.  NO PART OF THE AMOUNTS PAYABLE SHALL, PRIOR
TO ACTUAL PAYMENT, BE SUBJECT TO SEIZURE OR SEQUESTRATION FOR THE PAYMENT OF ANY
DEBTS, JUDGMENTS, ALIMONY OR SEPARATE MAINTENANCE OWED BY THE PARTICIPANT OR ANY
OTHER PERSON, NOR BE TRANSFERABLE BY OPERATION OF LAW IN THE EVENT OF THE
PARTICIPANT’S OR ANY OTHER PERSON’S BANKRUPTCY OR INSOLVENCY.


 


10.5                          FURNISHING INFORMATION.  THE PARTICIPANT OR HIS OR
HER BENEFICIARY WILL COOPERATE WITH THE COMMITTEE BY FURNISHING ANY AND ALL
INFORMATION REQUESTED BY THE COMMITTEE AND TAKE SUCH OTHER ACTIONS AS MAY BE
REQUESTED IN ORDER TO FACILITATE THE ADMINISTRATION OF THIS PLAN AND THE
PAYMENTS OF BENEFITS HEREUNDER, INCLUDING BUT NOT LIMITED TO TAKING SUCH
PHYSICAL EXAMINATIONS AS THE COMMITTEE MAY DEEM NECESSARY.


 


10.6                          TERMS.  WHENEVER ANY WORDS ARE USED HEREIN IN THE
MASCULINE, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE IN THE FEMININE IN ALL
CASES WHERE THEY WOULD SO APPLY; AND WHEREVER ANY WORDS ARE USED HEREIN IN THE
SINGULAR OR IN THE PLURAL, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE USED IN
THE PLURAL OR THE SINGULAR, AS THE CASE MAY BE, IN ALL CASES WHERE THEY WOULD SO
APPLY.


 


10.7                          CAPTIONS.  THE CAPTIONS OF THE ARTICLES, SECTIONS
AND PARAGRAPHS OF THIS PLAN ARE FOR CONVENIENCE ONLY AND SHALL NOT CONTROL OR
AFFECT THE MEANING OR CONSTRUCTION OF ANY OF ITS PROVISIONS.

 

- 11 -


 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 


10.8                          GOVERNING LAW.  SUBJECT TO ERISA, THE PROVISIONS
OF THIS PLAN SHALL BE CONSTRUED AND INTERPRETED ACCORDING TO THE INTERNAL LAWS
OF THE STATE OF MARYLAND WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.


 


10.9                          VALIDITY.  IN CASE ANY PROVISION OF THIS PLAN
SHALL BE ILLEGAL OR INVALID FOR ANY REASON, SAID ILLEGALITY OR INVALIDITY SHALL
NOT AFFECT THE REMAINING PARTS HEREOF, BUT THIS PLAN SHALL BE CONSTRUED AND
ENFORCED AS IF SUCH ILLEGAL AND INVALID PROVISION HAD NEVER BEEN INSERTED
HEREIN; EXCEPT TO THE EXTENT THAT CODE SECTION 409A REQUIRES THAT THIS
SECTION BE DISREGARDED BECAUSE IT PURPORTS TO NULLIFY PLAN TERMS THAT ARE NOT IN
COMPLIANCE WITH CODE SECTION 409A.


 


10.10                    NOTICE.  ANY NOTICE OR FILING REQUIRED OR PERMITTED TO
BE GIVEN TO THE COMMITTEE UNDER THIS PLAN SHALL BE SUFFICIENT IF IN WRITING AND
HAND-DELIVERED, OR SENT BY REGISTERED OR CERTIFIED MAIL, TO THE ADDRESS BELOW:

 

 

Senior Vice President, Human Resources

 

The Ryland Group, Inc.

 

24025 Park Sorrento

 

Suite 400

 

Calabasas, California 91302

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to the Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

10.11                    Successors.  The provisions of this Plan shall bind and
inure to the benefit of the Company and its successors and assigns and the
Participant and his or her Beneficiary.

 

10.12                    Spouse’s Interest.  The interest in the benefits
hereunder of a spouse of the Participant who has predeceased the Participant
shall automatically pass to the Participant and shall not be transferable by
such spouse in any manner, including but not limited to such spouse’s will, nor
shall such interest pass under the laws of intestate succession.

 

10.13                    Incompetent.  If the Committee determines in its
discretion that a benefit under this Plan is to be paid to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, the Committee may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person.  The Committee may require proof of
minority, incompetency, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit.  Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.

 

- 12 -


 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 

10.14                    Court Order.  The Committee is authorized to make any
payments directed by court order in any action in which the Committee has been
named as a party.  However, payments may be accelerated only to the extent
permitted under Treas. Reg. 1.409A-3(j)(4).

 

10.15                    Distribution in the Event of Taxation.  If, for any
reason, all or any portion of the Participant’s benefit under this Plan becomes
taxable to the Participant prior to receipt, the Company shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed the Participant’s
unpaid Vested SERP Benefit under the Plan).  Such a distribution shall affect
and reduce the benefits to be paid under this Plan.  Notwithstanding the
foregoing, a distribution of the Participant’s Vested SERP Benefit under this
Section shall be made only if permitted by Treas. Reg. 1.409A-3(j)(4).

 

10.16                    Legal Fees To Enforce Rights After Change in Control. 
The Company is aware that upon the occurrence of a Change in Control, the Board
of Directors of the Company (which might then be composed of new members) or a
shareholder of the Company or of any successor corporation or affiliate of a
successor corporation might then cause or attempt to cause the Company or such
successor to refuse to comply with its obligations under the Plan and might
cause or attempt to cause the Company to institute, or may institute, litigation
seeking to deny the Participant the benefits intended under the Plan.  In these
circumstances, the purpose of the Plan could be frustrated.  Accordingly, if,
following a Change in Control, it should appear to the Participant that the
Company or any successor corporation has failed to comply with any of its
obligations under the Plan or any agreement thereunder or, if the Company or any
other person takes any action to declare the Plan void or unenforceable or
institutes any action, litigation or legal action designed to deny, diminish or
to recover from the Participant the benefits intended to be provided, then the
Company irrevocably authorizes such Participant to retain counsel of his or her
choice at the expense of the Company to represent such Participant in connection
with the initiation or defense of any action, litigation or legal action,
whether by or against the Company or any director, officer, shareholder, other
person or entity affiliated with the Company or any successor corporation or
affiliate of a successor corporation thereto in any jurisdiction.  A Participant
shall be entitled to the benefits described under this Section 10.16 during the
period commencing on the original effective date of the Plan and ending on his
or her death.  The benefits provided during a calendar year shall not affect the
benefits available in any other calendar year.  The benefits provided under this
Section are not subject to liquidation or exchange for another benefit.

 

10.17                    Aggregation of Employers.   If the Company is a member
of a controlled group of corporations or a group of trades or business under
common control (as described in Code section 414(b) or (c), but substituting a
50% ownership level for the 80% level set forth in those Code Sections), all
members of the group shall be treated as a single employer for purposes of
whether there has occurred a Separation from Service and for any other purposes
under the Plan as Code section 409A shall require.

 

10.18                    Aggregation of Plans.  If the Company offers other non
account balance deferred compensation plans in addition to the Plan, those plans
together with this Plan shall be treated as a single plan to the extent required
under Code section 409A.

 

- 13 -


 

The Ryland Group, Inc.

Senior Executive Supplemental Retirement Plan

Master Plan Document

 

 

 

10.19                    USERRA.   Notwithstanding anything herein to the
contrary, any distribution election provided to a Participant as necessary to
satisfy the requirements of the Uniformed Services Employment and Reemployment
Rights Act of 1994, as amended, shall be permissible hereunder.

 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated Plan
effective as of January 1, 2005.

 

 

“Company”

 

The Ryland Group, Inc., a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

R. Chad Dreier

 

 

Chairman, President and Chief Executive Officer

 

 

 

 

 

Attest:

 

 

 

 

Timothy J. Geckle

 

 

Senior Vice President, General Counsel/Secretary

 

- 14 -
